DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 13, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160056225 A1; Lee).
Regarding claim 5, Lee discloses a method for manufacturing a display substrate, the method comprising: sequentially stacking a first conductive layer (Fig. 5C, 210; ¶140) on a base substrate (Fig. 5C, 110; ¶131), a first insulation layer (Fig. 5C, 220; ¶140) on the first conductive layer, a second conductive layer (Fig. 5C, 230; ¶140) on the first insulation layer, and a second insulation layer (Fig. 5C, PL; ¶142) on the second conductive layer; after the first conductive layer, the first insulation layer, the second conductive layer, and the second insulation layer are sequentially stacked, forming a contact hole (Fig. 5E, 61/62; ¶141/145) passing through the first insulation 
At issue is the order of steps. Lee discloses the contact hole formed in layers 220 and 230 prior to patterning planarization layer PL. However, Lee further discloses that two processes that are consecutively described may be substantially simultaneously performed or may be performed in an opposite order to the described order (¶46). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to form an insulation layer over a conductor prior to forming a contact hole through the conductor, using the insulation layer as an etch stop to reduce process steps, arriving at the same structure. Also, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (I) (A, C, D)
Regarding claim 6, Lee discloses the method as claimed in claim 5, wherein forming the contact hole (Fig. 5E, 61/62; ¶141/145) includes: etching a first part (top surface) of the second insulation layer (Fig. 5C, PL; ¶145); etching a second part 
The written description and associated text discloses the first part 141 as the location of a first opening in the second insulation layer 140. The second part is defined as lateral sides 142 of second insulation layer 140, where top surfaces of 140 are exposed by etching back the photoresist. This claim is written too broadly to capture this feature.
Regarding claim 13, Lee discloses the method as claimed in claim 7, wherein etching the first insulation layer includes etching the first insulation layer (Fig. 5C, 220; ¶140) using the second conductive layer  (Fig. 5C, 230; ¶140) as an etch stopper.
A layer stacked on another layer automatically behaves as an etch stop (barrier) to the lower layer during an etch process.
Regarding claim 14, Lee discloses the method as claimed in claim 6, wherein etching the second part of the second insulation layer and etching the first insulation layer are simultaneously performed.
At issue is the order of steps. Lee discloses the contact hole formed in layers 220 and 230 prior to patterning planarization layer PL. However, Lee further discloses that two processes that are consecutively described may be substantially simultaneously performed or may be performed in an opposite order to the described order (¶46). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to simultaneously etch the second insulation layer and etching the first insulation layer for reducing process steps, arriving at the same structure. Also, one of ordinary skill in the art would have been capable of applying this 
Regarding claim 21, Lee discloses the method as claimed in claim 5, wherein the first insulation layer (Fig. 5C, 220; ¶140) is spaced apart from the second insulation layer (Fig. 5C, PL; ¶145).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160056225 A1; Lee) in view of Fox et al. (US 20190148072 A1; Fox).
Regarding claim 7, Lee discloses the method as claimed in claim 6, but is silent on wherein forming the contact hole further includes: forming a photoresist layer on the second insulation layer; and removing a portion of the photoresist layer corresponding to the first part of the second insulation layer to form a photoresist pattern.
Lee discloses forming a mask layer (mask; ¶145) on the second insulation layer (Fig. 5C, PL; ¶145); and removing a portion of the photoresist layer corresponding to the first part of the second insulation layer to form a photoresist pattern.
A mask is formed by patterning a photoresist material according to the desired pattern to be etched. However Lee does not specifically disclose the mask is a photoresist (resist).
Fox discloses forming a patterned resist (Fig. 7, not shown; ¶29) over a first conductor (Fig. 7, 26; ¶28), a first insulation layer (Fig. 7, 30; ¶26), a second conductor 
It would have been obvious to one having ordinary skill in the art for the mask of Lee to be a photoresist since it is an application of a basic technique from the prior art. Using a photoresist as a mask would yield no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and is therefore an obvious expedient. Therefore one of ordinary skill in the art would have been capable of applying this known technique, using a photoresist, to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (D)
Regarding claim 8, Lee discloses the method as claimed in claim 7, but is silent on wherein the first part of the second insulation layer is etched using the photoresist pattern  as an etch stopper.
Lee discloses the first part of the second insulation layer (Fig. 5C, PL; ¶145) is etched using mask (mask; ¶145) as an etch stopper.
A mask is formed by patterning a photoresist material according to the desired pattern to be etched. The mask acts as an etch stop in areas where etching is not desired while allowing desirable areas to be etched. However Lee does not specifically disclose the mask is a photoresist (resist).
Fox discloses forming a patterned resist (Fig. 7, not shown; ¶29) over a first conductor (Fig. 7, 26; ¶28), a first insulation layer (Fig. 7, 30; ¶26), a second conductor 
It would have been obvious to one having ordinary skill in the art for the mask of Lee to be a photoresist since it is an application of a basic technique from the prior art. Using a photoresist as a mask would yield no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and is therefore an obvious expedient. Therefore one of ordinary skill in the art would have been capable of applying this known technique, using a photoresist, to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 (D)
Allowable Subject Matter
Claims 10 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 is objected to do to its dependence on claim 10.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " herein etching the second conductive layer and performing the etchback of the portion of the photoresist pattern are simultaneously performed.”, as recited in Claim 12, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816   

/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816